Citation Nr: 0813153	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  03-25 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1981.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the veteran faxed a statement to the Board 
requesting a Travel Board hearing.  The Board notes that the 
veteran has not previously had a hearing on this matter.  
Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a Travel Board hearing before a 
Veterans Law Judge, pursuant to the 
veteran's April 2008 request.  The RO 
should notify the veteran of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2007).  
After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



